                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



BENJAMIN BARBER,                                     Case No. 3:16-cv-2105-AC

               Plaintiff,                            ORDER

       v.

MEAGAN VANCE, et. al,

               Defendants.


Michael H. Simon, District Judge.

       United States Magistrate Judge John V. Acosta issued Findings and Recommendation in

this case on June 10, 2019. ECF 414. Magistrate Judge Acosta recommends granting in part

Defendant Vance’s motion for attorney’s fees. Defendant Vance previously was awarded

attorney’s fees as a sanction under 28 U.S.C. § 1927.

       Under the Federal Magistrates Act (“Act”), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files objections to a magistrate’s findings and recommendations, “the court

shall make a de novo determination of those portions of the report or specified proposed findings

or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).
PAGE 1 – ORDER
       Plaintiff timely filed objections. ECF 421. Most of Plaintiff’s objections are attempts to

relitigate arguments previously rejected relating to the merits of Plaintiff’s claims generally and

the issue of whether sanctions under § 1927 are warranted. Plaintiff also objects, however, that

the fees requested do not have the requisite causal link to the sanctionable conduct. This

objection is without merit. The Findings and Recommendation explains that the fees were

incurred “responding to or ‘resisting’ Barber’s offensive actions.”

       The Court has reviewed de novo the Findings and Recommendation to which Plaintiff

has objected, as well as Plaintiff’s objections and Vance’s response. The Court agrees with Judge

Acosta’s reasoning and ADOPTS the Findings and Recommendation. Defendant Vance’s

Motion for Attorney’s Fees (ECF 374) is GRANTED IN PART, in the amount of $3,412.50, as

sanctions under 28 U.S.C. § 1927 for Plaintiff’s objectionable and sanctionable conduct.

       IT IS SO ORDERED.

       DATED this 2nd day of August, 2019.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 2 – ORDER
